Citation Nr: 1018300	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left eye injury with defective vision.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1979. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2007, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2008 for further 
development and adjudicative action.  The directed 
development has been completed and the case has been returned 
to the Board for further appellate review. 


FINDING OF FACT

The Veteran's residuals of a left eye injury manifests in 
mild loss of vision, a retinal pigment epithelium disruption 
and a 34.38 average concentric contraction in his service-
connected left eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a left eye injury with defective vision have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.84a, Diagnostic Codes 6009, 6011, 6079 (2008).

2.  The criteria for a separate 10 percent rating for visual 
field defects have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.84a, Diagnostic Code 6080 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by a letter dated March 2002.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.   In the aforementioned notice letter, the RO 
acknowledged the claims being decided, notified the Veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also identified the evidence it had received in 
support of all of the claims being decided and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the Veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed form authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence to support his claims.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  However, such notice was submitted to the 
Veteran in a letter dated March 2006.  

In Pelegrini II, as previously indicated, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  In this case, notices were provided after the 
initial decision; however, the timing deficiency was remedied 
by the issuance of VCAA notice followed by readjudication of 
the claim.  An October 2009 supplemental statement of the 
case (SSOC) considered the claim based on all the evidence of 
record.  This readjudication acted to remedy any timing 
defect in regard to the VCAA.  
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The Veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal.

Additionally, the RO conducted medical inquiries in an effort 
to substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the disability 
at issue in this appeal.  In this regard, the Board notes 
that the Veteran did not cooperate with the latest VA 
examination, ordered in the January 2008 remand, in that he 
would not allow his eyes to be refracted in order to 
ascertain his current corrected vision. The Board notes that 
the duty to assist is a two-way street.  If a Veteran wishes 
help in determining their claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board finds the RO has substantially 
complied with the requirements of the earlier remand as the 
ordered VA examination was afforded the Veteran and the 
findings were as complete as the Veteran allowed.  See Dymant 
v. West, 13 Vet. App. 141, 146-47 (1999). 
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

The Veteran claimed during his hearing testimony in October 
2007 that the scar on his eye made it look like someone was 
holding a hand in front of his eye.  He also indicated that 
he had reduced vision.  The Veteran further indicated that he 
had no pain; swelling; or tearing; with the main residual of 
the in-service eye injury being the loss of vision in his 
left eye.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that the portion of the rating 
schedule that addresses disabilities of the eyes was revised 
effective December 10, 2008.  Only claims received on or 
after December 10, 2008 will be evaluated under the new 
criteria.  73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The 
Veteran's claim was received prior to December 10, 2008 and 
therefore, the revised regulations are not for application.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  A disability rating 
for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75 (2008).  The percentage evaluation will be found from 
Table V by intersecting the horizontal row appropriate for 
the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a (2008). 

Because neither service connection nor entitlement to 
compensation 1 is in effect for the right eye, it is 
considered normal (which, in terms of central visual acuity 
means 20/40 vision as shown at 38 C.F.R. § 4.84a, Table V) 
for rating purposes. See 38 C.F.R. § 3.383(a)(1); see also 38 
C.F.R. § 4.14 (manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation).

Additionally, the Veteran is not blind in the nonservice-
connected right eye and the paired organ rule is not for 
consideration.  See 38 C.F.R. § 3.383(a)(1) (2008).  
 
A noncompensable disability rating is warranted for 
impairment of central visual acuity when vision in both eyes 
is correctable to 20/40.  38 C.F.R. § 4.84a (2008). 
 
Measurement of the visual field will be made where there is 
disease of the optic nerve or when otherwise indicated.  A 
procedure for the calculation of the average concentric 
contraction is provided in 38 C.F.R. § 4.76a with ratings for 
impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 
6080. 
 
Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, or enlarged 
image, unilaterally or bilaterally, warrants a 10 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6011. 

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2008). 

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, the Veteran had a consult 
at the eye clinic during May 2004 because his glasses were 
broken.  The eye examination results indicate that the 
Veteran was corrected to 20/20 in his right eye and 20/40 in 
his left eye.  The examiner indicated that the Veteran had a 
retinal pigment epithelium disruption of the left eye.

The Veteran was afforded a VA examination during August 2004.  
The examiner indicated that the Veteran's right eye corrected 
vision was 20/40 and in the left eye vision was 20/80.  The 
Veteran was diagnosed with mild loss of vision due to macular 
injury of the left eye secondary to old trauma.  

The Veteran was afforded an examination during April 2006.  
The examiner indicated that the Veteran had decreased vision 
in his left eye which onset thirty years prior during active 
service.  Symptoms included blurry vision due to a small 
macular scar on the left eye.  The Veteran's corrected vision 
was 20/60 in the left eye and 20/40 in the right eye.  

The Veteran was afforded an additional VA examination during 
March 2009.  The examiner indicated that there was a mild 
macular scar on the Veteran's left eye.  The Veteran's 
corrected vision was not measurable as the Veteran would not 
allow refraction.  The Board notes that the examiner utilized 
the Goldmann perimeter chart in order to ascertain that the 
Veteran had a 34.38 average concentric contraction in the 
left eye.  The examiner indicated that visual symptoms 
included blurring with a distorted image in his left eye and 
that the Veteran's course since onset of his injury had been 
stable.    

To summarize, the Board finds that the Veteran's residuals of 
a left eye injury with vision loss does not warrant a rating 
in excess of 10 percent.  In this regard, the Board notes 
that taking the VA examination of August 2004 findings as the 
most favorable for the Veteran, the left eye vision of 20/80 
warrants a 10 percent rating under Diagnostic Code 6079.

The Board additionally notes that with the above noted field 
of 31 to 45 degrees unilaterally, utilizing Diagnostic Code 
6080 for visual field defects, the Veteran's condition 
warrants a separate 10 percent rating.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the Board finds 
that the Veteran's condition does not warrant an additional 
10 percent under Diagnostic Code 6011 for retinal scars with 
an irregular, duplicated, enlarged or diminished image as 
this would be pyramiding in that the Veteran is compensated 
for the visual field defect under Diagnostic Code 6080 as 
indicated above.  
 
Additionally, the Board finds that Diagnostic Code 6090 is 
not for application as there is no indication that the 
Veteran has double vision.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's vision.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left eye injury with defective vision is denied.

Entitlement to a separate 10 percent rating for visual field 
defects is granted, subject to the regulations applicable to 
the payment of monetary benefits.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


